Citation Nr: 1023808	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  10-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for left ear hearing loss.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The Veteran had active military service from March 1951 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2009 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.                  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

It is at least as likely as not that the Veteran's left ear 
hearing loss began during active service as the result of in-
service acoustic trauma.  


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, left 
ear hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2009).       


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for left ear 
hearing loss.  Therefore, no further development is needed 
with regard to the Veteran's appeal.


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  The United 
States Court of Appeals for Veterans' Claims (Court) has held 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal audiometric testing limits at separation from service.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 
regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).


III.  Factual Background

The Veteran's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served in 
the United States Army from March 1951 to February 1953.  He 
received the Combat Infantryman Badge, Army Occupation Medal, 
and Korean Service Medal.  

The Veteran's service treatment records are negative for any 
complaints or findings of defective hearing.  In February 
1953, he underwent a separation examination.  At that time, 
it was noted that the Veteran did not have any ear, nose, or 
throat abnormalities.  The Veteran's hearing was 15/15, 
bilaterally, on whispered voice testing.  Audiometric testing 
was not performed.

In October 2008, the Veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  The Veteran 
maintained that he currently had bilateral hearing loss that 
was related to the extensive acoustic trauma that he 
experienced during service.  Specifically, the Veteran stated 
that he served in the Republic of Korea and was involved in 
actual combat where he was exposed to loud noises from 
artillery and heavy weapons fire.  

In December 2008, the Veteran underwent a VA audiological 
evaluation.  At that time, he gave a history of his military 
service including his service in Korea where he experienced 
noise exposure associated with combat.  According to the 
Veteran, as a foot soldier, he was exposed to loud noises 
from mortars, artillery, and small arms.  The Veteran also 
noted that he was a gunner with no hearing protection devices 
(HPDs).  He reported that after his discharge, he worked as a 
warehouseman with some exposure to a gas driven fork-lift, 
and as a police officer for 28 years with no unprotected 
shooting incidents.  According to the Veteran, he stated to 
experience difficulty hearing in his left ear approximately 
five years ago.  The audiological examination revealed that 
the Veteran had pure tone air conduction threshold levels in 
the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 10, 10, 15, 50, and 75 decibels, respectively, with 
a puretone average of 38 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 65, 75, 90, 100, and 105 decibels, with a puretone 
average of 93 decibels.  Speech discrimination percentages 
were 96 percent in the right ear and 48 percent in the left 
ear.  The examiner stated that in regard to the Veteran's 
right ear, the Veteran showed hearing within normal limits 
through 2,000 Hertz sloping to a moderate high frequency 
sensorineural hearing loss.  For the left ear, the Veteran 
showed a moderate hearing loss through 1,000 Hertz sloping to 
a profound high frequency sensorineural hearing loss.  The 
examiner noted that because she did not have the Veteran's 
claims file to review, she was delaying her opinion on 
whether the Veteran's bilateral hearing loss was related to 
his period of service.      

In August 2009, the examiner from the December 2008 VA 
audiological evaluation provided an addendum to the December 
2008 VA examination report.  In the addendum, the examiner 
stated that she had reviewed the Veteran's claims file.  
According to the examiner, the hearing loss demonstrated in 
the Veteran's right ear was consistent with presbycusis 
(aging) and possibly noise-induced hearing loss (NIHL) based 
on the reported history.  The examiner stated that the 
hearing loss demonstrated for the left ear was consistent 
with presbycusis, possibly noise-induced hearing loss, and 
other organic pathology.  Based on the information provided 
and the audiological data, the examiner opined that the 
Veteran's "bilateral hearing loss at the severity level of 
the right ear hearing" was at least as likely as not due to, 
the result of, or aggravated/initiated during the course of 
the Veteran's service in the Army, with one year of combat 
exposure while serving in Korea.       

By a September 2009 rating action, the RO granted service 
connection for right ear hearing loss.  The RO based its 
decision on the December 2008 VA audiological evaluation 
wherein the examiner linked the Veteran's currently diagnosed 
right ear hearing loss to his in-service noise exposure due 
to combat.  However, in that same rating action, the RO 
denied service connection for left ear hearing loss.  The RO 
indicated that the examiner from the Veteran's December 2008 
VA audiological evaluation did not "mention" that the 
Veteran's currently diagnosed left ear hearing loss was 
related to his period of active service.  Rather, the 
examiner noted that the type of hearing loss in the Veteran's 
left ear was consistent with presbycusis, possible noise-
induced hearing loss, and other organic pathology.    


IV.  Analysis

In this case, the Veteran reports that while he was serving 
in Korea, he engaged in combat and was exposed to acoustic 
trauma due to artillery and heavy weapons fire.  In this 
regard, the Board notes that the Veteran received the Combat 
Infantryman Badge and the Korean Service Medal.  As he 
engaged in combat with the enemy during the Korean War, the 
Board finds that his statements in regard to his noise 
exposure credible and consistent with military service.  
Thus, the Board concludes that the Veteran sustained acoustic 
trauma during service.  See 38 U.S.C.A. § 1154(b) (West 
2002).

The evidence of file documents that the Veteran has a current 
hearing loss disability in his left ear as defined by VA.  
See 38 C.F.R. § 3.385.  In regard to the pertinent question 
of whether the Veteran's currently diagnosed left ear hearing 
loss is related to his period of service, the Board 
recognizes that the examiner from the December 2008 VA 
audiological evaluation did not directly address this 
pertinent nexus question.  Rather, the examiner linked the 
Veteran's currently diagnosed right ear hearing loss to his 
in-service noise exposure and the RO subsequently granted 
service connection for right ear hearing loss based on that 
opinion.  In regard to the Veteran's hearing loss in his left 
ear, the examiner stated that the Veteran's left ear hearing 
loss was consistent with presbycusis, possible noise-induced 
hearing loss, and other organic pathology.  Based on this 
opinion, the RO denied service connection for left ear 
hearing loss.  However, the Board notes that the examiner 
from the Veteran's December 2008 VA audiological evaluation 
had reported that the hearing loss in both of the Veteran's 
ears was consistent with presbycusis and noise-induced 
hearing loss.  Thus, given that the Veteran's right and left 
ear hearing loss are both consistent with presbycusis and 
noise-induced hearing loss, and that the examiner linked the 
Veteran's right ear hearing loss to his in-service noise 
exposure, it follows that the Veteran's left ear hearing loss 
is related to his in-service noise exposure.  

In light of the above, the Board finds that the evidence is 
at least in equipoise as to whether the Veteran's currently 
diagnosed left ear hearing loss is related to his period of 
active service, specifically to his in-service noise 
exposure.  Accordingly, the Board resolves reasonable doubt 
in the Veteran's favor and finds that the evidence supports a 
grant of entitlement to service connection for left ear 
hearing loss.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for left ear hearing loss is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


